 56DECISIONSOF NATIONALLABOR RELATIONS BOARDof Respondent, be posted by Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonablesteps shall be taken by Respondent to insure that such notices are not altered, defaced,or covered by any other material.(d) Promptly mail or deliver to said Regional Director signed copies of the at-tached Appendix for posting, Kiewit willing, at all jobsites of Kiewit within the Statesof Oregon and Washington.(e)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith.le19If this Recommended Order is adopted by the Board, this provision shall be modifiedto read:"Notify said Regional Director, In writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify you that:WE WILL NOT cause or attempt to cause Peter Kiewit Sons' Co., to lay offDarwin T. Chapek or any other employee of the said Employer or otherwise causeor attempt to cause the said Employer to discriminate against any employee inviolation of Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerce employees in the exerciseof rights guaranteedin Section7 of the Act exceptin a mannerpermitted by Sec-tion 8(a) (3) of the Act.WE WILL make whole Darwin T. Chapek for any loss of pay he may havesuffered by reason of his discharge by Peter Kiewit Sons' Co.WE WILL notify Darwin T. Chapek and the aforementioned Employer, in writ-ing, that we have no objection to the employment of Chapek in any capacitysatisfactory to the said Employer.HOISTING AND PORTABLE ENGINEERS LOCAL No. 701, INTERNA-TIONAL UNION OF OPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnoticemust remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any other material.Employees may communicate with the Board's Subregional Office, 612 LincolnBuilding, 208Southwest Fifth Avenue, Portland, Oregon, Telephone No. 226-3361,if they have any question concerning this notice or compliance with its provisions.American Oil CompanyandIndependent Oil Workers Union LocalNo. 117, affiliated with Independent Oil Workers Union Na-tional.Case No. 17-CA-2264.April 22, 1965DECISION AND ORDEROn May 11, 1964, Trial Examiner William J. Brown issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in any unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.152 NLRB No. 7. AMERICAN OIL COMPANY57Thereafter, the General Counsel and the Charging Party filed excep-tions to the Decision with supporting briefs.The Respondent filedcross-exceptionsand abrief in support of the Trial Examiner'sDecision.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and cross-exceptions, briefs, andthe entire record in this case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner only to the ex-tent consistent herewith.The Trial Examiner found that the Respondent over the yearscontracted out, without notice to or consultation with the Union, asubstantial amount of unit work that could be, and sometime was, per-formed by unit employees.He also found that neither the employeesin the mechanical department nor the employees in craft classificationsthen employed as laborers were either laid off or worked reduced hoursas a resultof contracting out the pump installation job to Natkin,although, had the work not been contracted out, laborers in craftclassifications would have been employed on that job at craft rates.In the circumstances of this case, including the consideration thatthere was no real change in terms and conditions of employment of theemployees in the bargaining unit, we adopt the Trial Examiner's con-clusion that the Respondent did not violate Section 8(a) (5) and (1)of the Act as alleged in the complaint.2Accordingly, we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts theRecommended Order of the Trial Examiner, and orders that the com-plaint herein be, and it hereby is, dismissed.1The Respondent's request for oral argument is hereby denied as the record,excep-tions and cross-exceptions,and briefs adequately present the issues and the positionsof the parties.2 American Oil Company,151 NLRB 421.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding under Section 10(b) of the National Labor Relations Act, asamended,hereinafter sometimes referred to as the Act, originated with a charge 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiledAugust 15, 19631 by the above-mentioned Charging Party, hereinafter some-times referred to as the Union.The complaint, issued on November 18 by theGeneral Counsel of the National Labor Relations Board acting through the RegionalDirector for the Board's Region 17, alleged the commission by the above-mentionedRespondent, hereinafter sometimes called the Company, of unfair labor practicesdefined in Section 8(a)(5) and (1) of the Act.Respondent's duly filed answerdenied the commission of the unfair labor practices alleged.Hearing was held on the issues raised by the complaint and answer before TrialExaminer William J. Brown at Independence, Kansas, on January 21 and 22, 1964.The parties appeared as noted above and participated fully in the hearing withfull opportunity to present evidence and argument on the issues.Subsequent tothe hearing all parties filed briefs with the Board which have been fully considered.Upon the entire record in this proceeding, and on the basis of my observation ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe Company, a corporation organized under the laws of the State of Maryland,owns and operates a refinery at Neodesha, Kansas, where it is engaged in the manu-facture and sale of petroleum products.At the Neodesha plant the Company an-nually manufactures, sells, and ships directly to purchasers located outside the Stateof Kansas petroleum products valued in excess of $50,000. It appears, as the Com-pany concedes,that it is an employer engaged in commerce within the scope ofSection 2(6) and (7) of the Act.The volume of commerce is sufficient to justifyand require the Board's assertion of jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union, as appears from the pleadings and evidence herein, is a labor organiza-tion within the scope of the definition set forth in Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction and summary of eventsIn 1954 the Union was certified, pursuant to proceedings under Section 9 of theAct, as the representative of the Company's production and maintenance employeeswith certain exclusions not here in question.The parties have since then engagedin collective bargaining.At the time of the events which form the basis of theinstant case the parties were operating under a collective-bargaining agreementexecuted April 19, 1962, to run for a term expiring October 8, 1963, with certainrenewability provisions.The agreement covers the production and maintenanceunit and a separate clerical unit.Within the production and maintenance unit,seniority is recognized within three established divisions: mechanical, process, andtechnical service.Within a fourth division, labor pool, an employee acquires onlyplant seniority until the individual works at one or another of the more skilledclassifications.The evidence reveals that in the negotiations leading to the 1962-63 agreement,the Union proposed a clause which would prohibit the contracting out of work whichunit employees were qualified to perform while such unit employees were eitherlaid off or cut back from their craft classification; to this the Company asserted thatsubcontracting was a management prerogative.2The agreement contains a comprehensive grievance procedure permitting theprocessing as a grievance of any "question" and providing for monthly meetings ofthe plant manager (or his designatee) and union representatives on the third Thurs-day of each month.Unresolved grievances may be referred to arbitration providedthey involve,inter alia,the modification or discontinuance by the Company of pastpolicies, practices, customs, or usages relating to working conditions.iDates hereinafter relate to the year 1963, unless otherwise indicated2 This appears from the testimony of union officials,Kammerer and Holper, both ofwhom impressed me as credible.Their testimony also reveals that the Company waswilling to discuss the subcontracting here complained of after the event.There doesnot appear to have been a charge filed respecting the Company's position on the generalsubject of contracting out as asserted in the bargaining sessions.Neither would suchan assertion in the course of bargaining furnish any reasonable basis on inferring anadamant opposition on the subject. AMERICAN OIL COMPANY59The evidence indicates that the traditional maintenance classifications-boiler-maker-welder, brick mason, carpenter, electrician, instrument mechanic, insulator,machinist, pipefitter, and painter-are included in the Company's mechanical divisionand that employees have progressed to varying seniority levels in one or more ofthe maintenance classifications while retaining their plant seniority for purposes ofplacement at work on labor assignments in event of shortage of work in their higher-rated classifications.In the Company's processes, production units are regularlyshut down for inspection and overhaul in a step known in the industry as a "turn-around."The turnaround involves a substantial increase of work opportunities inthe skilled maintenance classifications and, as a consequence, employees with sub-stantial amounts of plant service necessarily will have accumulated, as a result ofturnaround assignments, some craft classification seniority.It is evident, however,that when a turnaround is not in process, some junior craftsmen will be reducedto lower classifications, normally the labor pool.During the pendency of the 1962-63 agreement the Company contracted out toa Kansas City, Missouri, contractor, Natkin & Co , hereinafter called Natkin, thejob of removing a circulating gasoline pump and installation of a new pump inplace thereof at the Neodesha refinery.Natkin commenced the work on or aboutJuly 18 and completed the work by July 29.No prior notice was given the Unionof the Company's solicitation of bids on the pump relocation job and the Unionapparently first acquired knowledge thereof when one of the employees observedNatkin's men at work.On July 18 or 19, in the course of the regular monthly meeting between unionand management representatives, the Union protested the assignment of the workto the outside contractor particularly in view of a reduction of job opportunities inthe preceding month.The management representative for the mechanical depart-ment, Weems, stated that the department felt they needed the outside help to accom-plish the task.The work in question called for performance of skills possessed bycompany employees. Shortly prior to the award of the contract to Natkin some10 employees in the unit represented by the Union had accepted early retirementand severance pay as an alternative to layoff.There is also uncontradicted testi-mony that at the time Natkin was performing the pump relocation work, there wereseveral mechanical department employees with craft seniority who were working inlabor classifications and at the lower laborer rate.I find that the evidence clearlyestablishes that the contracting out to Natkin resulted in money losses to companyemployees who would have worked on the pump relocation had it not been con-tracted out to Natkin.There is evidence tending to indicate that the Company over the years has regu-larly contracted out numerous jobs which could be and sometimes were performedby unit employees and that the matter of contracting out was widespread and re-current.The question is as to whether it had become in effect so solidified as acondition of employment that the award of the job in question to Natkin was notany alteration of an existing term or condition of employment.B. The contentions of the partiesThe issues emerging from the complaint and answer, the evidence and arguments,relate to two main topics: (1) whether the Company acted unilaterally in lettingout to Natkin, the outside contractor, the pump relocation job, and (2) whether,unilateral or not, the company action in letting out the pump relocation job was achange inexisting working conditions.The briefs of the General Counsel and the Charging Party are essentiallyhomologous and contend: (1) subcontracting of "unit work" is a mandatory subjectof collective bargaining underTown & Country Manufacturing Company, Inc.,et al.,136 NLRB 1022, enfd. 316 F. 2d 846 (C.A. 5) andFibreboard Paper Prod-ucts Corp.,138 NLRB 550, enfd.sub nom. East Bay Machinists, Local 1304, 322F. 2d 411 (C.A D C.) cert. granted 375 U.S. 963 [affd. 379 U.S. 203], whether itresulted in elimination of an entire bargaining unit or in a temporary curtailmentof its job assignments and as a consequence an employer may not unilaterally sub-contract even through economic and nondiscriminatory motives; (2) there has beenno fulfillment of the bargaining obligation by execution of the collective-bargainingagreement; and (3) subcontracting of work of the type here involved has not beena practice in the past and even if it had, there is no showing that the Union wasaware of it and is on that account estopped from complaining, estoppelbeing in-applicable against the Government in any event.Respondent, on the other hand, asserts (1) thatTown & CountryandFibreboardare erroneous statements of the law but even if they are considered as correct ex-positionsof the law they are distinguishable by virtue of their involvement with 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDirretrievable elimination of work whereas the present case involves the letting outof a single small job; (2) there has been no change in working conditions in viewof the long-established pattern of contracting out of similar jobs; and (3) the subjectof contracting out was fully bargained in sessions preceding execution of the cur-rent agreement and the Company was left free to continue contracting out.C. The circumstances surrounding the Natkin contractAs the parties agree, there is little dispute as to much of the factual pattern againstwhich the issues herein have developed.Yet, the parties are poles apart as to theinferences and conclusions to be drawn from established data and there is of coursesome substantial disagreement as to one major issue, viz, whether or not like workhad been regularly done by outside contractors in the past.The uncontradicted evidence of General Counsel's witnesses established that sub-contracting was discussed in the bargaining sessions preceding execution of the1962-63 agreement.Local Union President Lewis Kammerer testified that he at-tended most of the negotiating sessions and that the Union requested a clause whichwould prohibit the subcontracting out of work at any time when employees wereon layoff or cutback from their craft rates and were qualified to do the work inquestion.According to Kammerer the Company took the position that contractingout was none of the Union's business.The testimony of Union Secretary-treasurer Bill Holper, who also attended someof the negotiating sessions preceding the 1962-63 agreement, is generally corrobora-tive of Kammerer.There is no contradictory evidence and I find these witnessescredible.Itmust be taken as established, and I find, that the discussions precedingthe execution of the agreement which was in effect at the time of the events here inquestion included a union demand for a limited prohibition against subcontractingand a management rejection thereof.The agreement thereafter concluded is silenton the subject.The agreement establishes, within the production and maintenance unit, threeseniority divisions: process, technical service, and mechanical, with, apparently, aseparate seniority group of laborers prior to their working on a job within one ofthe three foregoing divisions.The employees primarily affected by the contractingout involved in the instant case are employees of the mechanical division which in-cludes the gamut of craft-type skills.The agreement contains provisions, particu-larly in sections 7.8: B, C, and D; 7.15: B. 3 and 13.1, confirmatory of the testimony ofseveral of General Counsel's witnesses on cross-examination to the effect that thenature of the Neodesha refinery's operations is such that there are recurring periodsof diminution of work in operating units with concomitant increase of tasks in themechanical division.There results an accumulation, in the course of time, ofseniority in the several mechanical divisions crafts on the part of employees whonormally spend the majority of their worktime on operating or labor assignments.Illustrations of the foregoing are seen in the situations of several of GeneralCounsel's witnesses.Thus the testimony of pipefitters Ivan Anveres, Wayne Smith,and Warren Wiles established that only during turnarounds would there be such aplentitude of skilled craft-type assignments that they could be sure of employmentat their higher rates.Wiles conceded that he worked about half his worktime atlabor assignments and at labor rates and Smith's testimony revealed that he worksmore hours as a laborer than he does as a pipefitter.There was a turnaround of major proportions in April 1963 and all employeesof the mechanical division appear to have been employed at their higher qualifica-tions.It is reasonable to assume that the turnaround which resulted in an increaseof job opportunities for the mechanical department craftsmen with any substantialseniority also resulted in curtailment of operators' jobs while the production equip-ment was down for inspection and repair.The situation was apparently reversedsometime in June and the mechanical department was notified that there would bea necessity of laying off 10 of the mechanical department employees.This threatof layoff was cared for, as noted above, by arranging early retirement for nine work-ers and severance pay for one.Sometime prior to May 21, the Company invited proposals for the job of install-ing a new loading rack blending pump. The specifications called for the bidder tofurnish labor and materials.Since the latter item was not to include motor, pump,starter, breaker, and pushbutton station, it is apparent that the labor element was amajor component of the cost of the job. The pump in question, supplied by the Com-pany, was a new Peerless pump; the electric motor was one taken from the rackpump house. AMERICAN OIL COMPANY61By written communication dated June 28 the Company awarded the job to Natkin&Co. of Kansas City,Missouri,Natkin entered on the work about July 18 andcompleted the work on July 29.The work involved removal of an existing pumpand motor,repairs as necessary to the existing foundation and installation of the newpump with its transferred motor.The work in question as appears from the un-contradicted testimony of several mechanical department employees was work ofthe type which had been at least sometimes, performed in the past by employees ofthe mechanical department.There is no doubt on the evidence but that company employees were qualified todo the work in question and that if the work were assigned to the Company's mechani-cal department there would have been substantial work at the craft classifications andrates for boilermaker-welders, electricians,pipefitters,machinists,and carpenters aswell as work for the laborers of the mechanical department. The substantiality of thework opportunities appears from testimony of General Counsel'switnesses.Therewas work for laborers in digging foundations,pouring concrete,and digging holes forstanchions.Other classifications of employees who could be employed would includeelectricians,machinists,pipefitters,boilermaker-welders, and carpenters.Accordingto the credited testimony of Leslie Chamberlain, a boilermaker-welder, the Natkinjob involved some 60 to 70 welds and about the same number of man-hours on thejob; similarly Edgar Neer,a company electrician,testified that he had worked on asimilar installation in the past and it involved 6 man-days of electrician'swork.D. The prior history of contracting outThe major factual dispute in the instant case relates to the prior history of con-tracting out.There appears to be a dispute both as to the prior history of contractingout the particular type of work involved in the Natkin job, and the prior history of con-tracting out other types of work which employees of the mechanical department couldperform or did perform on occasion in the past.The General Counsel's position isthat the work involved in the Natkin job had always previously been performed bycompany employees except when performed as part of installation of a new operatingunit.Respondent asserts that the distinction between new units and alterations ofexisting units is, insofar as location or relocation of a pump is concerned,one with-out a difference.The superintendent of the Company's mechanical and engineering divisions,RobertColwell,submitted a tabulation of all instances of location and relocation of circulat-ing pumps at the Neodesha refinery in the period subsequent to 1955 up to the dateof hearing.The tabulation, in evidence as General Counsel'sExhibit No. 3 lists92 instances of location and/or relocation of circulating pumps.Of these, in 52 in-stances the work was performed by company employees and in the remaining 42 casesthe work was let out to contractors.According to Colwell all instances of contractorwork were in connection with installation of a new unit except in the case of theJuly 1963 contract awarded to Natkin.Also according to Colwell,a new unit hasreference to new production facilities resulting from construction.Colwell alsoexplained, however,that company employees have in several of the instances tabulatedin the exhibit worked on pump installation in connection with installation of a newunit.Itmust be concluded from analysis of General Counsel's Exhibit No. 3 and the un-contradicted and credited testimony of Colwell that sometimes employees work onpump location and/or relocation both on existing units and in connection with newunits and that from 1955 to the time of the critical events herein considered wheneveroutside contractors performed this work it had been in connection with new units.The most significant item in Colwell's testimony appears to be his assertion that workof the type here in question had in the past been performed on occasion by companyemployees and on occasion by contractors and their employees.It is clear from the uncontradicted and credited testimony of pipefitters Shaw,Anveres, Smith, and Wiles and that of boilermaker-welder Elam that they, or em-ployees in their classifications,would have had employment at the craft rates on thepump relocation in July had the work not been contracted out. By virtue of theCompany's decision to contract out they had employment only in the lower-ratedlabor classifications.E. Conclusions respecting the contracting outThe General Counsel and the Charging Party contend that the decision inTown & CountryandFibreboardapply here and require the conclusion that the uni-lateral contracting out to Natkin of the pump relocation work was a unfair labor prac- 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice in the nature of a refusal to bargain.Respondent, on the other hand, assertsthatTown & CountryandFibreboarddo not correctly state the law, that even if theydid they would not be applicable here where there has been no permanent eliminationof a whole or part of the unit and, finally, that in any event the Respondent satisfiedany bargaining obligation by discussion in the negotiations preceding the currentlyeffective agreement.Town & Country Mfg. Co.,136 NLRB 1022, involved a situation in which within1month after the union's certification and while its initial contract proposal was underconsideration, the employer, only 3 days after advising the union of its willingnessto discuss the matter of discontinuing its trucking operations, in an abrupt and uni-lateral volte-face, terminated the operation in question and contracted the work outin a permanent abandonment of trucking operations accompanied by the sale of thecompany trucks.The Trial Examiner characterized the employer's action as a clearrejection of the collective-bargaining principle and conduct in derogation of theunion's representative status.In affirming the Trial Examiner's decision, the Board,reversing its earlier decision in the firstFibreboard Paper Products Co.case, 130NLRB 1558 (Member Fanning dissenting), concluded, at 1027:.In our opinion, the precedents cited and discussed by the majority andminority decisions in that case support the conclusion that the elimination of unitjobs, albeit for economic reason, is a matter within the statutory phrase "otherterms and conditions of employment" and is a mandatory subject of collectivebargaining within the meaning of Section 8(a) (5) of the Act . . .Experiencehas shown . . . that candid discussion of mutual problems by labor and manage-ment frequently results in their resolution with attendant benefits to both sides.Businessoperations may profitably continue and jobs may be preserved. Suchprior discussion with a duly designated bargaining representative is all that theAct contemplates.But it commands no less.The Board's Order inTown & Countrywas granted enforcement,Town & CountryManufacturing Company, Inc., et al. v. N.L.R.B.316 F. 2d 846 (C.A. 5).The courtdoes not appear to have accepted or rejected the Board's view that the Act requiresbargaining over a management decision to contract out a portion of an employer's op-eration, but rather to have grasped at the Board's contention that the bargaining orderwas warranted in the circumstances of the particular case including "overwhelmingevidence" of antiunion motivation in the contracting out decision.TheFibreboarddecision, 130 NLRB 1558, was reconsidered on petition of thecharging party and the secondFibreboarddecision, 138 NLRB 550, is cited by theGeneral Counsel as authority in the instant case. In the secondFibreboardcasethe Board majority held that under the authority of the Supreme Court decision inOrder of Railroad Telegraphers v. Chicago & Northwestern Ry. Co.,362 U.S. 330,ithad no alternative but to rule that a company's decision to subcontract worktheretofore performed by its employees was a mandatory subject of bargaining.TheBoard'sOrder required the company to cease and desist from unilaterally sub-contracting work or otherwise making changes in terms and conditions of employ-ment without consultation with the designated bargaining agent.In granting enforcement of the Board's Order inFibreboard,the Court was care-ful to adjudicate the validity of the Board's Order on the basis of the factual patternunderlying it.Thus the Court noted that the unilateral contracting out of thecompany's maintenance operation resulted in the discharge of the entire 73-manmaintenance group and the extinction of the bargaining unit; on these facts, theCourt held the Board was warranted in concluding that the employer committedan unfair labor practice by the unilateral action.East Bay Union of Machinists,Local 1304 (Fibreboard Paper Products Co.) v. N.L.R.B., supra.With respect to Respondent's contention thatTown & Countryand the secondFibreboardcase are erroneously decided and do not correctly state the law, the con-tentionmust necessarily be rejected by the Trial Examiner.Insurance AgentsInternationalUnion (Prudential Insurance Co.),119 NLRB 768 I accept asauthoritative the Board's holding in these cases that subcontracting of an employer'soperations is a mandatory subject of collective bargaining as to which an employer isunder a duty to refrain from unilateral effectuation of change.Respondent has asserted, in the alternative, that even assumingarguendothatTown & CountryandFibreboarddo correctly state the law they are readily dis-tinguishable on a significant basis from the facts in the instant case in that the instantcase does not involve elimination of unit jobs. I do not accept Respondent's con-tention in this regard.Rather I agree with General Counsel's assertion that thereis no significant or operative difference between permanent elimination or abolition AMERICAN OIL COMPANY63of a job and temporary elimination of the job. In the case at bar there were sub-stantial man-hours involved in the prior instances where company employees workedon location and relocation of circulating pumps.While man-hours are not knownfor the cases where contractors performed the work, in the 52 cases where com-pany employees did the work the man-hours involved in 30 such instances exceeded160 man-hours.The work involved is substantial, far fromde minimis,and it doesnot appear to present any real difference insofar as the obligation to bargain is con-cerned from situations where the work is permanently lost to the unit.The soledifference is one as to the extent of the damage.Accordingly, in disagreement with Respondent I would holdTown & CountryandFibreboardapplicable to situations where the contracting out is a temporary lossof work as distingished from contracting out on a permanent basis of a portion ofcompany operations.The question before me is, however, not one as to generalized concepts as to thenature and extent of the duty to bargain.The issue in the case assigned to me iswhether in the instance alleged in the complaint the Respondent engaged in a re-fusal to bargain by its July subcontracting to Natkin without prior notice to andconsultation on request with the Union. Since I iegardTown & CountryandFibreboardapplicable to the type of contracting here involved and since the evidenceestablishes beyond peradventure of doubt that there was no prior notice to the Unionof the Natkin contract I would find a refusal to bargain if the subcontracting alteredexisting terms and conditions of employmentunlessthe Union had, in the circum-stances, no right to demand bargainingThe question to be resolved is, then, whether award of Natkin contract alteredexisting terms and conditions of employment.The evidence is plain that it did not.Contracting out of pump locations and relocations had been a practice firmly estab-lished over the years as appears from the tabulations of instances of such workcontained in General Counsel's Exhibit No. 3, described above.While the inter-rogation of the Company's mechanical division superintendent, Robert Colwell, bytheGeneral Counsel and the Charging Party sought to establish some distinctionbetween prior instances of contracting out pump location jobs and the Natkin con-tract,with reference to whether or not they were a part of a new unit or wereregarded as capital expenditures, the distinction suggested would not appear tohave significanceThe essentials are that the work is of the same type that is donesometimes by unit employees and sometimes by contractors.There is no convinc-ing indication that the work involved in the Natkin job is any different from thatwhich theretofore had been, on frequent occasions, let out to contractors.The Company also contends that, in addition to the work of pump location andrelocation, it has over the years contracted out a large number of other jobs whichcould have been and, in some 90 percent of the types of jobs listed, actually hadon occasion been, performed by employees of the Company's mechanical division.Respondent's witness John Brewer, presently supervisor of maintenance, planning,and coordination and prior to January 1, 1963, for 11 years general foreman ofthe mechanical division, prepared Respondent's Exhibit No. 2 from company recordsof 21,000 purchase orders for the 5 years, 1959 to 1963.The exhibit contains alisting of some 1,300 items let out to contractors which items represented jobs whichcould be, and according to Brewer, in 90 percent of the items had sometimes been per-formed by unit employees.It appears from interrogation of Brewer by the Charging Party, however, that inthe preparation of the exhibit Brewer and his assistants, with no suggestion or in-dication of anything less than complete good faith on their part, made certain as-sumptions as to the capacities and actions their maintenance employees.On thebasis of the Charging Party's exposition of the weaknesses of this exhibit in thisaspect, I am not disposed to place reliance on it as a reliable listing of work doneby contractors which was actually performed by unit employees.The weaknessesin the exhibit appear to have come to light through the combination of the pene-trating inquiry of counsel and the candor and truthfulness of the witness.Al-though I discount the exhibit, I do accept the testimony of Brewer, who impressedme as credible, as clearly establishing that over the years there has been substantialcontracting out of work that could be and sometimes was done by unit employees.The conclusion that there had been substantial contracting out of unit workreceives some, though not overwhelming, support from the evidence indicating thatthe Union sought in the 1962 negotiations a clause which would prohibit contractingout when unit workers were on layoff or cut back from their craft classifications.The undisputed testimony of union officials, Kammerer and Holper, to the effectthat the subject of contracting out was discussed in negotiations preceding the execu-tionof the 1963 agreement gives rise to opposing contentions as to whether by 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch discussion and subsequent agreement on a contract silent on the subject, theCompany may rely on a waiver by the Union of any right to raise the questionas to contracting out during the pendency of the agreement.In this area of contention the General Counsel and the Charging Party place prin-cipal reliance on the Board's decision inProctorManufacturing Corporation,131NLRB 1166. Respondent asserts that decision is inapposite. I readProctor Manu-facturingas distinguishable in the significant respect that inProctorthe employermade no contention in the precontract bargaining that establishment and revisionof piece rates (the analogue of contracting out here) was a management preroga-tive.In the instant case, however, as appears from the testimony of the unionofficials, the Company here did bluntly assert in the bargaining the position thatcontracting out was a management prerogative.No charge of unfair labor prac-tice appears to have been filed at the time nor in any of the many previous casesof contracting out work of locating circulating pumps or other jobs performedand/or performable by unit employees.Notwithstanding the inapplicability of theProctordecision, general principles ofinterpretation would seem to require the conclusion that in view of the breadth ofthe scope of the obligation to bargain prior to unilateral action on so vital a matteras the employment opportunities of unit employees I would regard the Act as im-posingon the employer here the duty to advise the Union of an intent to contractout work performed and/or performable by unit employees and to hear the Union'sposition in reasonable patience and attention appropriate to business exigencies priorto taking action.Were it not for the history of past action recounted above, Iwould find a refusal to bargain here.In view of my finding that Respondent has not, as alleged in the complaint, changedexistingworking conditions of employees in the unit, I conclude that the GeneralCounsel has failed to make out an unfair labor practice within Section 8 (a) (5)and (1) of the Act, on the part of the Company.Upon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Companyisanemployer engaged in commerce within the purview ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the purview of Section 2(5) ofthe Act.3.The Companyis notshown to have engaged in the unfair labor practices allegedin the complaint.RECOMMENDED ORDERUpon the basis of the foregoing Findings of Fact and Conclusions of Law, it isrecommendedthat the complaint herein be dismissed.Detroit Stage Employees'Union,Local No. 38, InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIOandRadio and Television Broadcast Engineers Local Union1218,InternationalBrotherhood of ElectricalWorkers,AFL-CIOandKaiser Broadcasting Corporation.CaseNo.7-CD-123.April 22,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the National LaborRelations Act, as amended, following a charge filed by Kaiser Broad-casting Corporation, herein called the Employer, alleging that DetroitStage Employees' Union, Local No. 38, International Alliance ofTheatrical Stage Employees and Moving Picture Machine Operators152 NLRB No. 11.